48 F.3d 1217NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
William L. PATCH, Plaintiff-Appellant,v.UNITED STATES of America;  US Bureau of Prisons;  Carolyn V.Rickards, Warden, Defendants-Appellees.
No. 94-7041.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 19, 1995.Decided Feb. 16, 1995.

William L. Patch, Appellant Pro Se.
Before WILKINS and MICHAEL, Circuit Judges, and SPROUSE, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his Federal Tort Claims Act* complaint.  The district court referred the case to a magistrate judge who assessed a filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982).  The magistrate judge recommended dismissing the case without prejudice when Appellant failed to comply with the fee order.  The district court accepted the recommendation and dismissed the complaint.  Finding no abuse of discretion, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED


*
 28 U.S.C. Sec. 1346 (1988)